 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBridge and Structural Iron Workers Local No. I, In-ternational Association of Bridge, Structural andOrnamental Iron Workers, AFL-CIO and DuaneMajeske d/b/a Colt Construction Co. Case 13-CC-1057September 21, 1979DECISION AND ORDERBY MEMBERS PENEI.1O, MURPHY, AND TRUESI)AI.EOn June 13, 1979, Administrative Law JudgeAbraham Frank issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda brief in answer to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Bridge and Structural IronWorkers Local No. , International Association ofBridge, Structural and Ornamental Iron Workers,AFL-CIO, Chicago, Illinois. its officers, agents, andrepresentatives, shall take the action set forth in thesaid recommended Order.i Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products. Inc., 91 NLRB 554(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.2 In adopting the Administrative Law Judge's conclusion that Tyko's pur-chase of bricks herein constitutes indirect inflow and is sufficient to satisfythe Board's jurisdictional guidelines for nonretail enterprises, we additionallyrely on East Side Sanitation Service. Inc., 230 NLRB 632, 635-636 fIn. 3(1977). In that case, the Board adopted the Administrative Law Judge'sDecisions finding that the mere fact that equipment manufactured in anotherState had been purchased by the employer from two intermediate dealers inthe State where it did business did not preclude considering the equipment asitems of indirect inflow.DECISIONSTATEMENT OF THE CASEABRAHAM FRANK, Administrative Law Judge: Thecharge in this case was filed on October 16, 1978.' and thecomplaint, alleging violations of Section 8(b)(4)(i) and(ii)(B) of the Act, issued on November 7. The hearing washeld on January 29 and 30 1979, in Chicago, Illinois. Allbriefs filed have been duly considered.At issue in this case are questions whether the Board canor should assert jurisdiction over this proceeding and, if so.whether Respondent Union has engaged in secondary con-duct at the construction site of the primary and secondaryemployers.FINDIN(iS ()F FA( II. PRELIMINARY FINDIN(iS AND) (ON(TI.USIONSCrystal Towers Condominiums is a large developmentproject, comprising four multistoried buildings, each con-taining 75 condominium units on 1-1/2 acres of land inMount Prospect, Illinois.The alleged secondary activity relates to building D. thelast of the buildings to he constructed at this project. At thetime of the hearing building D was in the early states ofconstruction. The excavation had been completed. concretehad been poured, and part of the steel had reached the thirdfloor.Crystal Development Company. hereinafter called C'rys-tal, a partnership of Clifford Josefik and Nick Pancotta, is aland development company organized for the purpose of'constructing building D. Tyko Builders Inc.. hereinaftercalled Tyko, an Illinois corporation, is the general contrac-tor for Crystal. Josefik is president and secretary-treasurerof Tyko, while Pancotta is vice president. Josefik is also vicepresident of the Bonji Group, a corporation with large de-velopment interests and the marketing agent for C'rystalTowers Condominiums. The office manager and construc-tion coordinator of the Bonji G(oup also acts as ofice man-ager and construction coordinator for Crystal and Tyko. Inview of the interlocking partnerships and corporations thereis no formal agreement between (rystal and l'yko. Indeed.it appears from the record that Josefik and Pancotta con-duct their business operations at times in the name of onecompany on behalf of another.Duane Majeska d/b/a ('olt Construction Company,hereinafter called Colt. the primary employer and ChargingParty in this case, is engaged in the business of installingreenforced rods and wire mesh in buildings under construc-tion. On October 3. 4. and 5 Colt was engaged in this ac-tivity at the Crystal construction site pursuant to a subcon-tract with Crystal.Leakakos Construction Company, hereinafter called l.ea-kakos, is a masonry subcontractor under contract withTyko to complete all masonrN work on building D). furnish-ing all labor and materials at a cost of $3 15,000.In view of the need to assure the same color of bricks inbuilding as had been used in the other buildings Tykoundertook, with the permission of l.eakakos,. to buy bricksdirectly from the latter's supplier. Beck Face Brick andStone Company, hereinafter called Beck. in Skokie, Illinois.Bricks so purchased by Beck were manufactured by MarionBrick C(ompany in Brazil. Indiana. and shipped by thatAll dates are in 1978. unless otherise indicated245 NLRB No. 21132 IRON WORKERS LOCAL NO. Icompany in 1978 directly to Leakakos at the Crystal proj-ect. Between June and January 8, 1979, Tyko paid Beckabout $65,000 for such bricks.Respondent argues that the Board lacks jurisdiction inthis case because the General Counsel has not establishedthat Crystal is engaged in commerce or that Crystal andTyko constitute a single employer. I find no merit in thiscontention. Although there is considerable evidence thatCrystal and Tyko, with interlocking partners and officersand the same office manager and construction coordinator,act each in the interest of the other, I find it unnecessary toresolve this issue. The Board has long held that in second-ary boycott situations it will consider for jurisdictional pur-poses not only the operations of the primary employer, butalso the operations of secondary employers to the extent thelatter are affected by the secondary conduct. InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, General Drivers and Helpers Local No.554 (McAllister Transfer Inc.), 110 NLRB 1769 (1954); Car-pet, Linoleum, Soft Tile and Resilient Floor Covering Layers,Local Union No. 419, AFL-CIO (Franklin Furniture, Inc.),219 NLRB 74 (1975).Respondent contends further that jurisdiction should notbe asserted because the evidence adduced by the GeneralCounsel does not establish interstate commerce within theBoard's guidelines for nonretail enterprises under SiemonsMailing Service, 122 NLRB 81, 85 (1958), citing BetterElectric Co. Inc., and Michael Gordon, as President of Local199, Industrial Workers of Allied Trades, affiliated with Con-federated Unions of America 129 NLRB 1012, 1013-4(1960). Respondent's interpretation of those cases is incor-rect. This is not a situation where the employer has pur-chased goods from a supplier, neither having received thegoods from out-of-State. Here the bricks were purchased byTyko from Beck and shipped directly from out-of-State tothe Crystal construction site, thus constituting a flow of in-terstate commerce directly and immediately affecting theoperations of Crystal, Tyko, Leakakos, and other subcon-tractors involved in the construction of building D. Con-trary to Respondent, it is of no significance that Leakakoshad originally agreed to provide masonry as well as labor,that Beck purchased the bricks through a distributor, Sun-ray, and that Leakakos, Beck, and Sunray are all locatedwithin the State of Illinois.Tyko Builders Inc., is engaged in commerce within themeaning of Sections 2(6) and (7) of the Act and a questionaffecting commerce exists within the meaning of the Act.I conclude that it will effectuate the policies of the Actfor the Board to assert jurisdiction in this case.Respondent is a labor organization within the meaning ofSection 2(5) of the Act.II. THF FACTSOn the morning of October 5 Don Williams, foreman forColt, along with several employees, was engaged in placingreenforcing rods on the deck of building D. At or about8:10 a.m., Williams was approached by an individualnamed Kelly whom Williams believed to be a rival contrac-tor. This individual interrogated Williams with respect toWilliams' membership in Respondent. Kelly told Williamsthat Kelly was going to call a business agent to the jobsite.Thereafter, at or about 9:30 a.m., Williams called JamesEads and asked Eads to appear at the jobsite for the pur-pose of being a potential witness to any labor dispute.At or about 11:30 a.m., John Timonthy Ruel, Respon-dent's business agent, appeared at the jobsite. During thenext 30 minutes Ruel spoke to Williams, several tradesmen,Peter Keller, the superintendent of the project, and Josefik.The testimony is sharply in dispute as to what Ruel said.Ruel testified that he asked to see Williams' union cardand asked Williams if he had a dues receipt or "dobie"from Respondent. Ruel asked about Williams' wages andwhether he was receiving fringe benefits. Williams told Ruelthat Williams was working for Colt and was not receivingfringe benefits. Ruel then said, "Do you know that you areworking for less than prevailing rate?" Not receiving a re-sponse from Williams as to the name of the general contrac-tor, Ruel asked three tradesmen in succession for the nameof the general contractor. The third tradesman informedRuel that Crystal was the general contractor.Ruel then went to his car and secured a form picket sign,advertising that "- -is working on this job withlabor receiving less than prevailing" Respondent's rates andother benefits. The sign also noted that it was directed sole-ly at the public and not at the employees of the aboveCompany or the employees of any other Employer. In theblank space on the picket sign Ruel inked in the name "ColtConstruction."Ruel then went to Keller's office. Ruel introduced himselfand told Keller that Colt's men were working for less thanthe prevailing rate and that Ruel was going to direct apicket toward Colt Construction. Keller asked Ruel to waituntil Keller could reach Keller's boss.Ruel then walked out of the office to a street adjacent tothe jobsite and displayed his picket sign. He picketed forabout a minute. While picketing, a car came racing to thestreet and Josefik emerged. He talked briefly to Keller andthen raced his car to Ruel. Josefik said, "You know, whothe hell do you think you are picketing my job?" Ruel re-plied, "I'm not picketing your job, I'm picketing him,"pointing to Williams, who was present.Ruel informed Josefik that Colt employees were workingfor less than the prevailing rate. Josefik invited Ruel intoJosefik's office and asked Ruel to get a contractor whocould meet the price Josefik was paying Colt. Ruel, whilenoting that he did not solicit work, called three contractors,one of whom returned the call. Ruel handed the phone toKeller. Ruel then said goodbye and left the jobsite.Josefik directed Keller to terminate Colt's services andKeller did so shortly after the above events.During the picketing, those employed on the jobsite in-cluded carpenters from Seco Form Company, plumbersfrom Cora Plumbing, and employees of Elmwood Sewer.No deliveries were interrupted as a result of Ruel's conduct.However, Elmwood Sewer pulled its heavy equipment offthe premises that afternoon and did not resume work forseveral weeks.According to the testimony of Keller. Ruel came to Kel-ler's office at or about 11:45 a.m. Williams was present.Ruel identified himself and informed Keller that Colt Con-struction had one man who was getting paid under scale,that Ruel had talked to the other trades on the job. andthat, "We're going to picket the job at Noon." Ruel also133 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtold Keller that the other trades on the job were going tocomply or honor the picket line.Keller spoke to the tradesmen before lunch and assuredthem that the dispute would be resolved. Several of thetradesmen told Keller that they knew the job was going tobe picketed at noon.Keller's testimony was corroborated by Williams andEads. The latter, as indicated above, had been requested toappear at the jobsite by Williams and did so, arriving at orabout the same time as Ruel. Eads stood beneath the plank-ing of the deck and heard comments made by Ruel to Wil-liams and others.Williams testified that Ruel told Williams that Ruel wasgoing to picket the job. Williams also heard Ruel tell sev-eral employees that Ruel was going to close the job downand asked if they would honor the picket line. Eads testifiedthat he heard Ruel tell Williams, "Well, I'm just going toclose the job down." Eads also heard Ruel say, "I'm goingto shut the job down. I'd appreciate it if you would honormy picket."After a careful consideration of the record and basedupon my recollection of the witnesses as they appeared be-fore me, I credit Keller over Ruel. Ruel's testimony was attimes so guarded in responding to questions it amounted togamesmanship, if not deliberate misstatements. For yearsWilliams had been a problem for Respondent, both withrespect to Colt and anther company, Colt Steel, for whichWilliams was also a foreman and representative. The lattercompany was involved in a law suit with the Fund Dis-bursement Office, an agency established under Respon-dent's contract with Associated Steel Erectors of Chicago.Ronald Polk, president and business-agent for Respondenttestified that Williams had been a problem for Respondent,that Polk discussed union problems with his staff, andspoke to his business agents four or five times a day. Yet,Ruel testified that he did not know of any problem Respon-dent had with Williams. Ruel was evasive. Asked whether itwas fair to say that general contractors would not want apicket in front of their projects, Ruel replied that he hadnever had a conversation with a general contractor on thissubject.In comparison, Keller's testimony was open and forth-right. In responding to questions he made no attempt to beclever or fence with his questioner. He was clearly the mostdisinterested witness in this proceeding and I am satisfiedthe statements made by Ruel to Keller were substantially asKeller recalled them.Inasmuch as the testimony of Williams and Eads is cor-roborative and fits into the pattern of Keller's testimony, Icredit their testimony also.II. ANALYSIS AND FINAL CONCLUSIONS OF LAWI conclude that Ruel's threat to Keller to picket the job atnoon because of the presence of Colt on the job, Ruel'sstatement that he had talked to tradesmen employed on thejob, and that they would honor his picket line constitutedthreats, restraint, and coercion of Crystal with an object offorcing Crystal to cease doing business with Colt in viola-tion of Section 8(bX4)(iiXB) of the Act.Ruel's statement to employees of secondary employerson the job that he was going to close the job down and hisrequest that they honor his picket line constituted induce-ment and encouragement of employees to engage in a strikeor a refusal to perform services for their employers with anobject of forcing Crystal to cease doing business with Coltin violation of Section 8(b)(4)(i)(B) of the Act.The above conduct of Respondent reveals that its picketline, although ostensibly lawful informational picketing,had an unlawful secondary object and is itself unlawfulwithin the meaning of Section 8(b)(4)(i)(ii)(B). CarpentersLocal Union No. 944 et al. (Interstate Employers Association,and Ralph Duris), 159 NLRB 563 (1966); Local No. 441,International Brotherhood of Electrical Workers, AFL-CIO(Rollins Communications Inc.), 208 NLRB 943 (1974).The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.Upon the foregoing findings of fact and conclusions oflaw, I hereby make the following recommended:ORDER2The Respondent, Bridge and Structural Ironworkers Lo-cal No. 1, International Association of Bridge Structuraland Ornamental Ironworkers. AFL-CIO. its agents, offi-cers, successors, and assigns, shall:I. Cease and desist from:(a) Inducing or encouraging employees employed by sec-ondary employers at the Crystal Towers Condominiumsconstruction site in Mount Prospect, Illinois, by threats topicket, picketing, and requests to honor such picketing toengage in a strike or a refusal to perform services for theiremployers where an object is to cause a cessation of busi-ness between Crystal Development Company and DuaneMajeske d/b/a Colt Construction Company.(b) Threatening, restraining, or coercing Crystal Devel-opment Company, or any other person engaged in com-merce, at the Crystal Towers Condominiums constructionsite in Mount Prospect, Illinois, by threatening to picket,picketing, and stating that employees of secondary employ-ers will honor such picketing where an object is to cause acessation of business between Crystal Development Com-pany and Duane Majeske d/b/a Colt Construction Com-pany.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Post at its offices, meeting halls, and all places whereRespondent customarily posts notices to members, copiesof the attached notice, marked "Appendix."3Copies of saidnotice, to be furnished by the Regional Director for Region13, shall, after being signed by an authorized representativeof Respondent, be posted by it immediately upon receipt2 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations. be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.3 In the event that this Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."134 IRON WORKERS LOCAL NO. Ithereof, and be maintained by it for 60 consecutive days.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(b) Furnish the Regional Director for Region 13 signedcopies of said notice for posting by Crystal DevelopmentCompany at the Crystal Towers Condominiums construc-tion site, Mount Prospect, Illinois, if it is willing. at placeswhere it customarily posts notices to its employees and em-ployees of secondary employers.(c) Notify the Regional Director for Region 13, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT induce or encourage employees em-ployed by secondary employers at the Crystal TowersCondominiums construction site in Mount Prospect,Illinois, by threats to picket, picketing, and requests tohonor such picketing to engage in a strike or a refusalto perform such services for their employers where anobject is to cause a cessation of business between Crys-tal Development Company and Duane Majeske d/b/aColt Construction Company.WE WILL NOT threaten, restrain, or coerce CrystalDevelopment Company, or any other person engagedin commerce, at the Crystal Towers Condominiumsconstruction site, Mount Prospect. Illinois. by threat-ening to picket, picketing, and stating that employeesof secondary employers will honor such picketingwhere an object is to cause a cessation of business be-tween Crystal Development Company and Duane Ma-jeske d/b/a Colt Construction Company.BRIDGE AND STRU(TURAL IRONWORKERS, LOCALNo. I, INTERNATIONAL ASSOCIATION OF BRIDGE.STRUCTURAL AND ORNAMENTAL IRONWORKERS,AFL-CIO135